IN THE SUPREME COURT OF THE STATE OF NEVADA


                SOUTHERN NEVADA AUTO SALES,                            No. 84903
                LLC, D/B/A OPEN LOT USED CAR
                SALES,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                        FR.
                IN AND FOR THE COUNTY OF                                 AUG 1 1 2022
                CLARK; AND THE HONORABLE BITA                                     A. BROWN
                                                                                 PREME COURT
                YEAGER, DISTRICT JUDGE,
                Respondents,                                              DEPU    CLERK

                and
                FRANKIE GONZALES, M.D.,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus or prohibition
                challenges a district court order denying a motion to dismiss in a torts
                action. Having considered the petition and its documentation, we are not
                persuaded that our extraordinary and discretionary intervention is
                warranted. See Walker u. Second Judicial Dist. Court, 136 Nev. 678, 683,
                476 P.3d 1194, 1198 (2020) (declining to grant writ relief when a later
                appeal was available); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief
                bears the burden of showing such relief is warranted); Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
                (recognizing that writ relief is an extraordinary remedy and that this court
                has sole discretion in determining whether to entertain a writ petition).
                Generally, we will not consider writ petitions that challenge orders denying
                motions to dismiss, and we are not persuaded that any exception to the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                general rule applies here. Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008) (discussing writ
                petitions challenging denials of motions to dismiss). We therefore
                                    ORDER the petition DENIED.'


                                               ÇJ
                                                                  , C.J.
                                              Parraguirre
                                •


                                                 J.
                Silver




                cc:      Hon. Bita Yeager, District Judge
                         Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
                         Injury Lawyers of Nevada
                         Huang & Associates
                         Eighth District Court Clerk




                         1TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
          OF
       NEVADA
                                                            2
(o)   I947A